ORDER

PER CURIAM.
M.R. (“Father”) appeals from the trial court’s judgment terminating his parental rights to his daughter, J.C. (“Daughter”). Father argues the trial court erred in terminating his parental rights for abandonment under Section 211.447.4(1), RSMo 2000,1 by: (1) denying him appointed counsel during Mother’s earlier neglect adjudication under Section 211.031.1(1); (2) finding, against the weight of the evidence, that Father, without good cause, left Daughter without any provision for parental support and without making arrangements to visit or communicate with her; and (3) finding, against the weight of the evidence, that additional services would not likely return Daughter to his custody within an ascertainable period of time.
*744We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise indicated.